NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 04/01/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 04/01/2021, claim 9 was cancelled, and claims 1-7, 10, and 11 were amended.  Claims 1-8, 10, and 11, as filed on 04/01/2021, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure have been obviated in view of applicant’s amendments and arguments filed 04/01/2021.  The claim objections have been in part obviated in view of applicant’s amendments and arguments filed 04/01/2021, see below.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 04/01/2021, see below.  The rejections of claims 1-5, 7, 10, and 11 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 04/01/2021.  The rejections of claims 6, 8, and 11 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 04/01/2021.
Claims 1-8, 10, and 11, as filed on 04/01/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Heckadon (Registration Number 50,184) on 04/05/2021.

The application has been amended as follows:
In claim 3, line 1, “the spring” has been replaced with --- the spring biasing element ---.

In claim 5, line 2, “the circular housing” has been replaced with --- the circular bearing housing ---.

In claim 11, line 2, “45 degrees to one another” has been replaced with --- 45 degrees relative to one another ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784